COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jennie Larry Johnson v. Freo Texas LLC

Appellate case number:   01-15-00398-CV

Trial court case number: 15-CCV-054223

Trial court:             County Court at Law No 3 of Fort Bend County

       Appellant’s May 14, 2014 Emergency Motion to Stay Writ of Possession is DENIED.
       It is so ORDERED.

Judge’s signature: __/s/_Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: May 19, 2015